DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and those depending therefrom including claims 2-13, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, “the sanding position” lacks antecedent basis.  For the purpose of examination, the examiner will consider this to be “a sanding position.”  

Claim Interpretation
	The claimed “sanding tool” is considered a tool comprising of loose granular materials equivalent to sand, but not requiring “sand” as the abrasive.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “control unit” of claim 1 “operable to” perform tasks is considered a controller, processor, computer, or equivalent, containing the parameters for performing the claimed tasks.    
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US-2006/0048364).
Regarding claim 1, Zhang (US-2006/0048364) discloses a system for sanding a surface of a structure, the system comprising: 
an [end effector] (120) comprising an abrasive surface (“[m]achining processes, such as grinding, deburring, polishing, and milling are essential force tasks whose nature requires the end effector to establish physical contact with the environment and exert a process-specific force”) [Zhang; paragraph 0009]; 
a robotic manipulator (“Robotic manipulator 100”) (Fig. 1) coupled to the [end effector] (120) (while Zhang does not explicitly disclose an “abrasive surface,” Zhang does state that the machining process performed includes grinding and polishing, both of which involve abrasives, and therefore it would have been obvious to one of ordinary skill in the art to provide an abrasive surface to perform the grinding and/or polishing operations desired by Zhang) and configured to move the [end effector] (120) relative to the structure; and 
a control unit operatively coupled with the sanding tool and the robotic manipulator, wherein the control unit is operable to: 
move the sanding tool to a sanding position relative to the surface of the structure using the robotic manipulator, in which the abrasive surface is in contact with the surface and a sanding force, applied to the surface of the structure by the sanding tool, is approximately normal to the surface; 
set one or more [grinding] parameters corresponding to a model material removal rate (“maximum MRRs (material removal rates)”) [Zhang; paragraph 0063] (“MRR can be calculated by multiplying the cross-sectional area (width of cut times depth of cut) by the linear feed speed of the tool” and are calculated in a pre-machining process) [Zhang; paragraph 0063]; 
monitor one or more of the tool parameters (cutting force and feed speed) [Zhang; paragraph 0067 and 0068] when the tool is in a tool position; 
determine an actual material removal rate, based on one or more of the parameters being monitored (feed speed) (“MRR control of the present invention dynamically adjusts the feed speed to keep MRR constant during the whole machining process”) [Zhang; paragraph 0065]; and 
modify one or more of the sanding parameters until the actual material removal rate is approximately equal to the model material removal rate (Zhang teaches how to keep the material removal rate constant at the maximum material removal rate, thereby requiring the actual material removal rate to be adjusted to be approximately equal to the model material removal rate by adjusting the feed speed and/or the force) [Zhang; paragraph 0065].
	Regarding claim 2, Zhang discloses the system of Claim 1, further comprising a number of sensors (one sensor) configured to detect a condition of one or more of the sanding parameters (force) [Zhang; paragraph 0020].
	Regarding claim 3, Zhang discloses the system of Claim 1, wherein:
one of the parameters being monitored is the force applied to the surface of the structure by the tool (“the machining force in the cutting process is measured by force sensor 602 in real time”) [Zhang; paragraph 0069]; and
the control unit (“150 Robot Controller”) (Fig. 1) is operable to adjust the sanding force until the actual material removal rate is approximately equal to the model material removal rate (“MRR is difficult to measure, the MRR is controlled by regulating the cutting force”) [Zhang; paragraph 0067].
Regarding claim 10, Zhang discloses the system of Claim 1, wherein the control unit is operable to: move the tool across the surface along a path using the robotic manipulator the device of Zhang is described as a machining tool [Zhang; paragraph 0009] where the machining tool position is set using a coordinate system [Zhang; paragraphs 0056-0058].  Therefore, while a path is not explicitly disclosed, it would have been obvious to one of ordinary skill in the art to program a coordinate path into the machining tool of Zhang in order to machine a workpiece as desired by the operator [Zhang; paragraph 0005].); 
regularly monitor one or more of the sanding parameters (feed speed) when the tool moves across the surface along the path;
regularly determine the actual material removal rate, based on one or more of the sanding parameters being monitored, when the sanding tool moves across the surface along the sanding path (material removal rate, MRR, is determined from the feed speed) [Zhang; paragraph 0063] (“the MRR is controlled by regulating the cutting force, which is readily available in real-time from a 6-DOF force sensor, such as sensor 204 of FIG. 2”) [Zhang; paragraph 0067] (“the machining force in the cutting process is measured by force sensor 602 in real time”) [Zhang; paragraph 0069]; and
regularly modify one or more of the sanding parameters (feed speed) so that the actual material removal rate is consistently maintained approximately equal to the model material removal rate when the sanding tool moves across the surface along the sanding path (“MRR control of the present invention dynamically adjusts the feed speed to keep MRR constant during the whole machining process”) [Zhang; paragraph 0065].
	Regarding claim 11, Zhang discloses the system of Claim 10, wherein the control unit (robot controller 150 shown in block scheme 600) (Figs. 1 and 6) is operable to:
consistently maintain the sanding tool in the sanding position using the robotic manipulator when the sanding tool moves across the surface along the sanding path (Fig. 6); or
regularly reposition the sanding tool in the sanding position using the robotic manipulator when the sanding tool moves across the surface along the sanding path (Fig. 6) (Zhang teaches a controller that can be programmed with certain coordinates for movement and therefore is considered capable, or operable, to either consistently maintain the tool in the tooling position or reposition the tool) [Zhang; paragraphs 0056-0058].
	Regarding claim 13, Zhang discloses the system of Claim 10, but fails to explicitly disclose a user interface communicatively coupled with the control unit; and wherein:
the user interface is configured to receive directional input from an operator; and
the control unit is operable to incrementally generate the sanding path based on the directional input from the user interface.  
However, while the path and control are not explicitly controlled, the purpose of Zhang is to automate a manual process and Zhang discloses that the path is designated by coordinates (“positions can be specified in terms of the positions and orientations of the end effector on each of the three-dimensional x, y and z axes of a robot Cartesian coordinate system”) [Zhang; paragraph 0041].  Therefore, Zhang teaches that the control unit is operable to incrementally generate a path based on direction input via coordinate points along said path.  
As to having a user interface, Zhang shows a robot controller 150 (Fig. 1).  Since Zhang does not explicitly disclose how the coordinates are received by the controller, such as, for example, automatically gathering workpiece data and automatically generating the Cartesian path, it therefore would have been obvious to one of ordinary skill in the art to manually input the individual coordinates or a path made of individual coordinates into the controller for positioning of the robot and end effector as desired, as manual input is the most rudimentary (i.e. simple) form of data input [Zhang; paragraph 0041].  

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US-2006/0048364) and further in view of Teo (US-2014/0154470).
	Regarding claim 4, Zhang discloses the system of Claim 1, but fails to disclose wherein:
one of the sanding parameters being monitored is an abrasive-surface velocity the abrasive surface relative to the sanding tool; and
the control unit is operable to adjust the abrasive-surface velocity until the actual material removal rate is approximately equal to the model material removal rate. 
However, Teo (US-2014/0154470) teaches a sanding parameter being monitored is an abrasive-surface velocity of the abrasive surface relative to the sanding tool (rotary disk/tool speed/velocity would be relative to the rotatably stationary arm) (“controlled conditions may comprise any of the contact force between the material removal tool and the article to be machined normal to the surface of the article to be machined, the feed rate of the material removal tool across the surface of the article to be machined, and the rotational speed of the material removal tool about a machine tool axis”) [Teo; paragraph 0012]; and
the control unit is operable to adjust the sanding-tool velocity until the actual material removal rate is approximately equal to the model material removal rate (the velocity is a “controlled condition” [Teo; paragraph 0012] where “material removal rate model may comprise a constant area removed by a material removal pass under the controlled conditions, irrespective of the contact angle” [Teo; paragraph 0014]).  Since Zhang desires to control the material removal rate (MRR), and since Teo teaches that rotational speed of the material removal tool contributes to and controls the MRR, it therefore would have been obvious to one of ordinary skill in the art to monitor the velocity of the abrasive surface of Zhang in order to control the material removal rate so that is approximately equal to the desired, or model, material removal rate.  
	Regarding claim 5, Zhang discloses the system of Claim 1, but fails to disclose wherein:
one of the sanding parameters being monitored is a sanding-tool velocity of the sanding tool relative to the surface; and
the control unit is operable to adjust the sanding-tool velocity until the actual material removal rate is approximately equal to the model material removal rate.
However, Teo (US-2014/0154470) teaches a sanding parameter being monitored is an abrasive-surface velocity of the abrasive surface relative to the sanding tool (rotary disk/tool speed/velocity would be relative to the rotatably stationary arm) (“controlled conditions may comprise any of the contact force between the material removal tool and the article to be machined normal to the surface of the article to be machined, the feed rate of the material removal tool across the surface of the article to be machined, and the rotational speed of the material removal tool about a machine tool axis”) [Teo; paragraph 0012]; and
the control unit is operable to adjust the sanding-tool velocity until the actual material removal rate is approximately equal to the model material removal rate (the velocity is a “controlled condition” [Teo; paragraph 0012] where “material removal rate model may comprise a constant area removed by a material removal pass under the controlled conditions, irrespective of the contact angle” [Teo; paragraph 0014]).  Since Zhang desires to control the material removal rate (MRR), and since Teo teaches that rotational speed of the material removal tool contributes to and controls the MRR, it therefore would have been obvious to one of ordinary skill in the art to monitor the velocity of the abrasive surface of Zhang in order to control the material removal rate so that is approximately equal to the desired, or model, material removal rate.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US-2006/0048364) and further in view of Teo (US-2014/0154470) in view of Makoto (EP0444657A1).
	Regarding claim 6, Zhang discloses the system of Claim 1, but fails to disclose wherein the control unit is operable to:
monitor a torque applied to the sanding tool by the surface of the structure; and
adjust an angular orientation of the sanding tool using the robotic manipulator so that the torque applied to the sanding tool is below a predetermined torque-threshold.
However, Makoto (EP0444657A1) teaches monitoring a torque applied to a sanding tool by the surface of the structure (via six-axes force/torque sensor 3); and
adjust an angular orientation of the sanding tool using the robotic manipulator so that the torque applied to the sanding tool is below a predetermined torque-threshold (the predetermined torque threshold signaling excessive grinding) (“it is also possible to carry out the torque control untill the posture reaches a suitable angle with respect to a target angle, thereafter, the torque control is switched into the positional control so as not to grind the work excessively”) [Makoto; page 8, lines 25-28].  Since Makoto teaches positioning the sanding/abrading tool relative to the workpiece, it therefore would have been obvious to one of ordinary skill in the art to incorporate a torque sensor in the device of Zhang, as taught by Makoto, in order to monitor and achieve the proper posture of the tool relative to the workpiece [Makoto; page 5, lines 41-45].  

Claim(s) 7, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US-2006/0048364) and further in view of Teo (US-2014/0154470) in view of Reyier (WO03058360A1).
	Regarding claim 7, Zhang discloses the system of Claim 1, wherein the control unit is operable to:
determine a spatial position of the surface of the structure from a three-dimensional model representing at least a portion of the surface of the structure; and
position the sanding tool in the sanding position based on the spatial position of the surface.
However, Reyier (WO03058360A1) teaches determining a spatial position of a surface of a structure from a three-dimensional model representing at least a portion of the surface of a structure and positioning a tool in a position based on the spatial position of the surface (“It is known to produce a three-dimensional object by first scanning an article having a shape corresponding to the object to be produced and later, based on the values from the scanner control, for example, a milling machine and to produce the object from a work-piece.”) [Reyier; page 1, lines 26-30] (“object is achieved by the device mentioned in the preamble, which is characterized in that it comprises a series of values which is transformed to position instructions to an industrial robot having at least five axes, wherein the movement of the robot is controlled in accordance with the position instructions”) [Reyier; page 3, lines 22-26].  Since Reyier is pertinent to automated machining operations, it therefore would have been obvious to modify Zhang in view of Reyier to include a system for determining a spatial position of the surface and positioning a tool based on said spatial position, as taught by Reyier, to control the operations of machining (particularly sanding, in this instance) based on the shape and measurements of a specific workpiece without having to input the shape and measurements manually [Reyier; page 1, lines 26-30].
	Regarding claim 8, Zhang discloses the system of Claim 7, further comprising a three-dimensional scanner communicatively coupled with the control unit; and wherein: the three-dimensional scanner is configured to detect the spatial position of the surface of the structure; and the control unit is operable to generate the three-dimensional model, representing at least a portion of the surface, from a scanner output generated by the three-dimensional scanner.
	However, Reyier (WO03058360A1) teaches a three-dimensional scanner communicatively coupled with the control unit; and wherein: the three-dimensional scanner is configured to detect the spatial position of the surface of the structure (“It is known to produce a three-dimensional object by first scanning an article having a shape corresponding to the object to be produced and later, based on the values from the scanner control, for example, a milling machine and to produce the object from a work-piece.”) [Reyier; page 1, lines 26-30]; and the control unit is operable to generate the three-dimensional model, representing at least a portion of the surface, from a scanner output generated by the three-dimensional scanner (“object is achieved by the device mentioned in the preamble, which is characterized in that it comprises a series of values which is transformed to position instructions to an industrial robot having at least five axes, wherein the movement of the robot is controlled in accordance with the position instructions, so that the robot in cooperation with the machining tool performs a machining of a work-piece, by which the three-dimensional object is produced”) [Reyier; page 3, lines 22-32].  Since Reyier is pertinent to automated machining operations, it therefore would have been obvious to modify Zhang in view of Reyier to include a system for determining a spatial position of the surface and positioning a tool based on said spatial position, as taught by Reyier, to control the operations of machining (particularly sanding, in this instance) based on the shape and measurements of a specific workpiece without having to input the shape and measurements manually [Reyier; page 1, lines 26-30].
	Regarding claim 12, Zhang discloses the system of Claim 10, but fails to disclose wherein the control unit is operable to:
utilize a model sanding path that extends across a work surface on which the structure is located; and
automatically designate portions of the model sanding path that intersect the surface of the structure as the sanding path.
However, Reyier teaches a control unit operable to utilize a model sanding path that extends across a work surface on which the structure is located (“a path for machining the work- piece is created by grouping and arranging the points so that they form a suitable path for the tool during the machining of the work-piece”) [Reyier; page 6, line 35 – page 7, line 3[; and
automatically designate portions of the model sanding path that intersect the surface of the structure as the sanding path (“In the data processing means 3, a path for machining the work- piece is created by grouping and arranging the points so that they form a suitable path for the tool during the machining of the work-piece. The sequence of the points is chosen such that an optimal machining is achieved. In the data processing means 3 a vector corresponding to the optimal angel between the machining tool and the work-piece during the machining is calculated for each point”) [Reyier; page 6, line 36 – page 7, line 7] (“It is known to produce a three-dimensional object by first scanning an article having a shape corresponding to the object to be produced and later, based on the values from the scanner control, for example, a milling machine and to produce the object from a work-piece.”) [Reyier; page 1, lines 26-30].  Since Reyier is pertinent to automated machining operations, it therefore would have been obvious to modify Zhang in view of Reyier to include a system for determining a spatial position of the surface and positioning a tool based on said spatial position, as taught by Reyier, to control the operations of machining (particularly sanding, in this instance) based on the shape and measurements of a specific workpiece without having to input the shape and measurements manually [Reyier; page 1, lines 26-30].

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate or render obvious, in combination with all other claim limitations, “angularly orient the sanding tool relative to the surface using the robotic manipulator so that the sanding axis is aligned with the normal vector; and linearly locate the sanding tool relative the surface along the normal vector using the robotic manipulator so that a virtual plane representing the abrasive surface is coplanar with the three-dimensional model of the surface.”
Applicant’s device uses the face of the sanding tool (Fig. 6), where the sanding axis is aligned with the normal vector, while the prior art of record does not.  The prior art such as Zhang (US-20060048364) relates to general positioning of the device, but does not teach wherein the sanding force is applied approximately normal to the surface. The prior art, such as Yonaha (US-5,299,389), shows how the grinding/sanding disk is positioned at an angle and likewise with Teo (US-2014/0154470) which, for example, purposely orients the axis so as to not be perpendicular, or normal, to the surface so as to use the side of the tool for machining (Fig. 4).  The material removal rate is proportional to the applied pressure and the relative velocity between the workpiece and the sanding tool, wherein pressure is force per area. 
The prior art such as Mullany (US-2018/0154495) describes that the removal rate can correlate to the relative velocity, V, as well as other parameters [Mullany; paragraph 0019], but this would not require that the actual material removal rate be determined and modifying the sanding parameters until the actual material removal rate was approximately equal to a model material removal rate.  Contrarily, one may determine the model material removal rate, set the parameters, and then merely monitor the parameters and correct without ever determining the actual material removal rate as required by the claim, particularly where the surface area contacting (where pressure equal force divided by area) may vary substantially over the surface area of tool oriented normally to the surface..  
Claim 14, and those depending therefrom including claims 15-20, is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious, in combination with all other claim limitations, “a sanding force, applied to the surface of the structure by the sanding tool, is approximately normal to the surface,” “setting one or more sanding parameters corresponding to a model material removal rate” and “modifying one or more of the sanding parameters until that the actual material removal rate is approximately equal to the model material removal rate” as claimed.  
Applicant states in the spec that the sanding position is angularly oriented so that the sanding axis 170 is approximately normal to the surface 202 [Application Publication; paragraph 0041] and that it may be desireable to “consistently maintain the sanding force 128 at an orientation approximately normal to the surface 202” [Application Publication; paragraph 0134].  
Regarding terminology, while a force vector can have multiple components, such as the x-component of force, the y-component of force, and the z-component of force, it is understood from the specification that the “sanding force” is the force vector that comprises all of these individual components since the “force vector” being angularly orientable so that the axis 170 is approximately normal to the surface 202 would only apply to the vector, which represents both the magnitude and the direction.  
The prior art such as Zhang (US-20060048364) relates to general positioning of the device, but does not teach wherein the sanding force is applied approximately normal to the surface. The prior art, such as Yonaha (US-5,299,389), shows how the grinding/sanding disk is positioned at an angle.  Yonaha also shows that, depending on the type of sander/grinder, a shroud may prevent the sanding disk from being used as desired by the applicant.  Therefore, the method of applying a sanding force “a sanding force, applied to the surface of the structure by the sanding tool, is approximately normal to the surface” is not anticipated or rendered obvious by the claim.  
The prior art such as Mullany (US-2018/0154495) describes that the removal rate can correlate to the relative velocity, V, as well as other parameters [Mullany; paragraph 0019], but this would not require that the actual material removal rate be determined and modifying the sanding parameters until the actual material removal rate was approximately equal to a model material removal rate.  Contrarily, one may determine the model material removal rate, set the parameters, and then merely monitor the parameters and correct without ever determining the “actual material removal rate” as required by the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-5,299,389 is pertinent to claim 1.  US-2009/0220349 [0024-0025] and US-6,380,512 are pertinent to claims 6 and 7.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723